EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 12, changed “said anti-theft device” to –said anti-theft security device—
	     line 15, changed “when engaged a closed configuration of the security device wherein said security device”  to --, when engaged, a closed configuration of the anti-theft security device wherein said anti-theft security device—
	     last line, changed “the second end is adjustable” to –the second end portion is adjustable--

In claim 4, line 11, changed “said anti-theft device” to –said anti-theft security device—
	     line 13, changed “when engaged a closed configuration of the security device wherein said security device”  to --, when engaged, a closed configuration of the anti-theft security device wherein said anti-theft security device—
	     last line, changed “the second end is adjustable” to –the second end portion is adjustable—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art fail to disclose a watchband with an anti-theft security device having an elongated, back-foldable middle portion and a first and second end portions, the end portions having complementary structures configured for releasably engaging each other to define, when engaged, a closed configuration of the anti-theft security device wherein the anti-theft security device encloses said clasp. The first end portion including a body and a screw with a screw head having a threaded stem screwed into the body.  A structure defining the second end portion including two prongs configured for receiving the stem there between. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER

Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677